Exhibit 10.10

BARE ESCENTUALS, INC.

DEFERRED COMPENSATION PLAN

Effective as of March 12, 2008

As amended on December 3, 2008

The purpose of this Bare Escentuals, Inc. Deferred Compensation Plan (the
“Plan”) is to provide additional retirement benefits and income tax deferral
opportunities for a select group of management and highly compensated employees
of the Plan Sponsor and certain of its Affiliates. The Plan was originally
effective as of July 1, 2005. This Plan is intended to be a “top hat plan,”
exempt from certain requirements of ERISA, pursuant to Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA; and the Plan Sponsor intends that the Plan
shall at all times be administered and interpreted in such a manner as to
constitute an unfunded nonqualified deferred compensation plan for tax purposes
and for purposes of Title I of ERISA. This Plan is not intended to qualify for
favorable tax treatment pursuant to Section 401(a) of the Code or any successor
section or statute.

Bare Escentuals, Inc., a Delaware Corporation (the “Plan Sponsor”), now wishes
to amend and restate the Plan on the terms and conditions set forth herein. This
amendment and restatement of the Plan incorporates the Plan and the prior
amendments thereto (except as further amended herein) and constitutes a complete
amendment, restatement and continuation of the Plan. This amendment and
restatement of the Plan is intended to comply with the requirements of Sections
409A(a)(2), (3) and (4) of the Code and the Treasury Regulations thereunder. As
provided in Notice 2007-86, with respect to an election or amendment to change a
time and form of payment under the Plan made on or after January 1, 2008 and on
or before December 31, 2008, the election or amendment shall apply only to
amounts that would not otherwise be payable in 2008 and shall not cause an
amount to be paid in 2008 that would not otherwise be payable in 2008.

Pursuant to approval by the Board of the Plan Sponsor, the Plan is hereby
amended, restated and continued, effective as of December 3, 2008, as follows:

ARTICLE ONE

DEFINITIONS

DEFINITION OF TERMS. Certain words and phrases are defined when first used in
later Articles of this Plan. Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply. In addition, the following words and phrases when used herein, unless the
context clearly requires otherwise, shall have the following respective
meanings:

1.1. Account Balance. With respect to a Participant, a credit on the records of
the Employer equal to the sum of (i) the Participant’s Deferral Account balance,
and (ii) the Corporate Contributions Account balance. The Account Balance, and
each other specified account balance, shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.

 

1



--------------------------------------------------------------------------------

1.2. Accounts. With respect to a Participant, as the context indicates, any or
all of his or her Deferral Account and Corporate Contribution Account.

1.3. Affiliate. Any corporation, partnership, joint venture, association, or
similar organization or entity, which is a member of a controlled group of
companies which includes, or which is under common control with, the Plan
Sponsor under Section 414 of the Code.

1.4. Annual Corporate Contribution Amount. For any one Plan Year, the amount
determined in accordance with Section 3.4(b).

1.5. Annual Installment Method. Annual installment payments over two years,
calculated as follows: 50% of the Account Balance of the Participant is to be
paid on the date set forth in Article 5 and 100% of the Participant’s remaining
Account Balance is to be paid on the first anniversary of such date.

1.6. Base Salary. The annual cash compensation (excluding bonuses, commissions,
overtime, incentive payments, non-monetary awards, directors fees and other
fees, stock options and grants and any other form of equity-based compensation,
and car allowances) paid to a Participant for services rendered during the Plan
Year, before reduction for compensation deferred pursuant to all qualified,
non-qualified and Code Section 125 plans of any Employer.

1.7. Beneficiary. The Beneficiary designated by a Participant under Article 7,
or, if the Participant has not designated a Beneficiary under Article 7, the
person or persons entitled to receive distributions of benefits under Article 5.

1.8. Beneficiary Designation Form. The form established from time to time by the
Plan Administrator that a Participant completes, signs and returns to the Plan
Administrator to designate one or more Beneficiaries.

1.9. Board. The Board of Directors of the Plan Sponsor.

1.10. Bonus. Any cash compensation, in addition to Base Salary, paid in respect
of a Plan Year to a Participant as an Employee, as a bonus paid by the Employer.

1.11. Cause. For purposes of this Plan, “Cause” shall mean any of the following
acts or circumstances: (i) willful destruction by the Participant of property of
the Plan Sponsor or an Affiliate having a material value to the Plan Sponsor or
such Affiliate; (ii) fraud, embezzlement, theft, or comparable dishonest
activity committed by the Participant (excluding acts involving a de minimis
dollar value and not related to the Plan Sponsor or an Affiliate); (iii) the
Participant’s conviction of or entering a plea of guilty or nolo contendere to
any crime constituting a felony or any misdemeanor involving fraud, dishonesty
or moral turpitude; (iv) the Participant’s breach, neglect, refusal, or failure
to materially discharge the Participant’s duties (other than due to physical or
mental illness) commensurate with the Participant’s title and function or the
Participant’s failure to comply with the lawful directions of the Board or the
Chief Executive Officer of the Plan Sponsor, or of the Board of Directors or the
Chief Executive Officer of the Affiliate that employs the

 

2



--------------------------------------------------------------------------------

Participant, in any such case that is not cured within 15 days after the
Participant has received written notice thereof from such Board or Chief
Executive Officer; (v) any willful misconduct by the Participant which may cause
economic or reputational injury to the Plan Sponsor or an Affiliate, including,
but not limited to, sexual harassment, or (vi) a willful and knowing material
misrepresentation to the Board or the Chief Executive Officer of the Plan
Sponsor or to the Board of Directors or the Chief Executive Officer of the
Affiliate that employs the Participant.

1.12. Change in Control. “Change in Control” shall mean the occurrence of any of
the following:

(a) Any “Person” or “Group,” as such terms are defined in Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations promulgated thereunder, excluding any Excluded Stockholder, who is
or becomes the “Beneficial Owner” (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Plan Sponsor, or of
any entity resulting from a merger or consolidation involving the Plan Sponsor,
representing more than 50% of the combined voting power of the then outstanding
securities of the Plan Sponsor or such entity.

(b) The individuals who, as of the Effective Date, are members of the Board (the
“Existing Directors”), cease, for any reason, to constitute more than 50% of the
number of authorized directors of the Plan Sponsor as determined in the manner
prescribed in the Plan Sponsor’s Certificate of Incorporation and Bylaws;
provided, however, that if the election, or nomination for election, by the Plan
Sponsor’s stockholders of any new director was approved by a vote of at least
50% of the Existing Directors, such new director shall be considered an Existing
Director; provided further, however, that no individual shall be considered an
Existing Director if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies by or on behalf of anyone other than the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or

(c) The consummation of (x) a merger, consolidation or reorganization to which
the Plan Sponsor is a party, whether or not the Plan Sponsor is the Person
surviving or resulting therefrom, or (y) a sale, assignment, lease, conveyance
or other disposition of all or substantially all of the assets of the Plan
Sponsor, in one transaction or a series of related transactions, to any Person
other than the Plan Sponsor, where any such transaction or series of related
transactions as is referred to in clause (x) or clause (y) above in this
subparagraph (c) (singly or collectively, a “Transaction”) does not otherwise
result in a “Change in Control” pursuant to subparagraph (a) of this definition
of “Change in Control”; provided, however, that no such Transaction shall
constitute a “Change in Control” under this subparagraph (c) if the Persons who
were the stockholders of the Plan Sponsor immediately before the consummation of
such Transaction are the Beneficial Owners, immediately following the
consummation of such Transaction, of 50% or more of the combined voting power of
the then outstanding voting securities of the Person surviving or resulting from
any merger, consolidation or reorganization referred to in clause (x) above in
this subparagraph (c) or the Person to whom the assets of the Plan Sponsor are
sold, assigned, leased, conveyed or disposed of in any transaction or series of
related transactions referred in clause (y) above in this subparagraph (c), in
substantially the same proportions in which such stockholders held voting stock
in the Plan Sponsor immediately before such Transaction.

 

3



--------------------------------------------------------------------------------

1.13. Code. The Internal Revenue Code of 1986, as amended from time to time.
Reference to a section of the Code shall include that section and any comparable
section or sections of any future legislation that amends, supplements or
supersedes such section.

1.14. Compensation. The Base Salary and Bonus paid to a Participant for the
relevant period.

1.15. Corporate Contribution. Any contribution made and credited to Corporate
Contribution Accounts by the Plan Sponsor in accordance with Section 3.4(b).

1.16. Corporate Contribution Account. The sum of (i) all of a Participant’s
Annual Corporate Contribution Amounts, plus (ii) the hypothetical deemed
investment earnings and losses credited or charged in accordance with all the
applicable provisions of this Plan that relate to the Participant’s Corporate
Contribution Account, less (iii) all distributions made to the Participant or
his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Corporate Contribution Account. A Participant’s Corporate Contribution Account
shall be divided into subaccounts as determined by the Plan Administrator to
properly account for distribution elections attributable to a Participant’s
Annual Corporate Contribution Amounts, and the deemed investment earnings and
losses attributable thereto.

1.17. Deferral Account. The sum of (i) all of a Participant’s Participant Annual
Deferral Amounts, plus (ii) the hypothetical deemed investment earnings and
losses credited or charged in accordance with all the applicable provisions of
this Plan that relate to the Participant’s Deferral Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to his or her Deferral Account. A Participant’s Deferral
Account shall be divided into subaccounts as determined by the Plan
Administrator to properly account for distribution elections attributable to a
Participant Annual Deferral Amount, and the deemed investment earnings and
losses attributable thereto.

1.18. Disability. A Participant shall be considered disabled if the Participant:
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan, if any, covering employees of the Participant’s employer.

1.19. Disability Date shall mean the date on which the Plan Administrator
confirms that the Participant has a qualifying Disability and is eligible to
receive payment hereunder.

1.20. Effective Date shall mean December 3, 2008.

1.21. Election Form. The form established from time to time by the Plan
Administrator that a Participant completes, signs and returns to the Plan
Administrator.

 

4



--------------------------------------------------------------------------------

1.22. Eligible Employee. Any employee of the Plan Sponsor or an Affiliate who is
selected to participate herein in accordance with the provisions of Section 2.1
hereof.

1.23. Employer(s).

(a) Except as otherwise provided in part (b) of this Section 1.23, any of the
Plan Sponsor’s subsidiaries or Affiliates (now in existence or hereafter formed
or acquired) that have been selected by the Board to participate in the Plan and
have adopted the Plan as a sponsor, and

(b) For the purpose of determining whether a Participant has experienced a
Separation from Service, the term Employer shall be as defined in Treasury
Regulation Section 1.409A-1(h)(3) (i.e., using “at least 50%” instead of “at
least 80%”).

1.24. ERISA. The Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a section of ERISA shall include that section
and any comparable section or sections of any future legislation that amends,
supplements or supersedes such section.

1.25. Good Reason means the occurrence, on or after the occurrence of a Change
in Control, of any of the following:

(a) The Plan Sponsor or any of its Affiliates materially reduces the
Participant’s Base Salary.

(b) The Plan Sponsor discontinues its bonus plan in which the Participant
participates as in effect immediately before the Change in Control without
immediately replacing such bonus plan with a plan that is the substantial
economic equivalent of such bonus plan, or a successor to the Plan Sponsor fails
or refuses to assume the obligations of the Plan Sponsor under such bonus plan
as in effect immediately before the Change in Control or under a plan that is
the substantial economic equivalent of such bonus plan.

(c) Without the Participant’s express written consent, the Plan Sponsor or any
of its Affiliates requires the Participant to change the location of the
Participant’s job or office, so that the Participant will be based at a location
more than 100 miles from the former location of the Participant’s job or office.

(d) Without the Participant’s express written consent, the Plan Sponsor or any
of its Affiliates reduces the Participant’s responsibilities or directs the
Participant to report to a person of lower rank or responsibilities than the
person to whom the Participant reported before the Change in Control.

1.26. Measurement Fund. The investment fund or funds selected by the Plan
Administrator from time to time.

1.27. Participant. An Eligible Employee satisfies the requirements for
participation set forth in Article 2. A spouse or former spouse of a Participant
shall not be treated as a Participant in the Plan or have an account balance
under the Plan, even if he or she has an interest in the Participant’s benefits
under the Plan as a result of applicable law or property settlements resulting
from legal separation or divorce.

 

5



--------------------------------------------------------------------------------

1.28. Participant Annual Deferral Amount. The portion of a Participant’s
Compensation, which he or she elects to defer, and is deferred, for the Plan
Year in question. In the event of a Participant’s termination from participation
in the Plan prior to the end of a Plan Year, such year’s Participant Annual
Deferral Amount shall be the actual amount withheld prior to such event.

1.29. Plan. This Plan, together with any and all amendments or supplements
thereto.

1.30. Plan Administrator. The Board or its designee. A Participant in the Plan
should not serve as a singular Plan Administrator. If a Participant is part of a
group or committee designated as Plan Administrator, then the Participant may
not participate in any activity or decision relating solely to his or her
individual benefits under the Plan; matters solely affecting the applicable
Participant will be resolved by the remaining committee members or by the Board.

1.31. Plan Retirement Date. The date the Participant attains 65 years of age.

1.32. Plan Year. The calendar year.

1.33. Retirement. A Participant’s Separation from Service after the Participant
has reached his or her Plan Retirement Date.

1.34. Separation from Service. With respect to a Service Provider, his or her
“separation from service,” as defined in Section 1.409A-1(h) of the Treasury
Regulations, with respect to the Service Recipient. The Plan Administrator shall
have full and final authority, which shall be exercised in its discretion, to
determine conclusively whether a Participant has had a “Separation from
Service,” and the date of such “Separation from Service.”

1.35. Service Provider. A Participant or any other “service provider,” as
defined in Section 1.409A-1(f) of the Treasury Regulations.

1.36. Service Recipient. With respect to a Participant, the Employer and all
persons considered part of the “service recipient,” as defined in
Section 1.409A-1(g) of the Treasury Regulations, as determined from time to
time. As provided in Section 1.409A-1(g) of the Treasury Regulations, the
“Service Recipient” shall mean the person for whom the services are performed
and with respect to whom the legally binding right to compensation arises, and
all persons with whom such person would be considered a single employer under
Section 414(b) or 414(c) of the Code.

1.37. Specified Employee. A Service Provider who, as of the date of the Service
Provider’s Separation from Service, is a “Key Employee” of the Service Recipient
any stock of which is publicly traded on an established securities market or
otherwise. For purposes of this definition, a Service Provider is a “Key
Employee” if the Service Provider meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the Treasury Regulations thereunder and disregarding Section 416(i)(5) of the
Code) at any time during the Testing Year. If a Service Provider is a “Key
Employee” (as defined above) as of a Specified Employee Identification Date, the
Service Provider shall be treated as “Key Employee” for the entire twelve
(12) month period beginning on the Specified Employee Effective Date. For
purposes of this definition, a Service Provider’s compensation for a Testing
Year shall mean such Service Provider’s compensation, as determined under
Section 1.415(c)-2(a) of the Treasury Regulations (and applied as if the

 

6



--------------------------------------------------------------------------------

Service Recipient were not using any safe harbor provided in
Section 1.415(c)-2(d) of the Treasury Regulations, were not using any of the
elective special timing rules provided in Section 1.415(c)-2(e) of the Treasury
Regulations, and were not using any of the elective special rules provided in
Section 1.415(c)-2(g)) of the Treasury Regulations, from the Service Recipient
for such Testing Year. The “Specified Employees” shall be determined in
accordance with Section 409A(a)(2)(B)(i) of the Code and Section 1.409A-1(i) of
the Treasury Regulations.

1.38. Specified Employee Effective Date. The first day of the fourth month
following the Specified Employee Identification Date. The Specified Employee
Effective Date may be changed by the Service Recipient, in its discretion, in
accordance with Section 1.409A-1(i)(4) of the Treasury Regulations.

1.39. Specified Employee Identification Date. For purposes of
Section 1.409A-1(i)(3) of the Treasury Regulations, shall mean December 31. The
“Specified Employee Identification Date” shall apply to all “nonqualified
deferred compensation plans” (as defined in Section 1.409A-1(a) of the Treasury
Regulations) of the Service Recipient and all affected Service Providers. The
“Specified Employee Identification Date” may be changed by the Company, in its
discretion, in accordance with Section 1.409A-1(i)(3) of the Treasury
Regulations.

1.40. Testing Year. The twelve (12) month period ending on the Specified
Employee Identification Date, as determined from time to time.

1.41. Year of Plan Participation. Each twelve (12) month period during which the
Participant is employed on a full-time basis by an Employer, with a minimum of
1,000 hours of service, inclusive of any approved leaves of absence, beginning
on the Participant’s date of entry into this Plan.

ARTICLE TWO

ELIGIBILITY AND PARTICIPATION

2.1 Selection. Participation in the Plan shall be limited to each employee of
the Employers who for any Plan Year is expected to be a “highly compensated
employee” as defined in Section 414(q) of the Code and a member of a “select
group of management and highly compensated employees” within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined by the Plan
Administrator in its sole discretion.

2.2 Enrollment Requirements. As a condition to participation, each Eligible
Employee shall complete, execute and return to the Plan Administrator an
Election Form. In addition, the Plan Administrator shall establish from time to
time such other enrollment requirements as it determines in its sole discretion
are necessary.

2.3 Eligibility; Commencement of Participation. Provided an Eligible Employee
has met all enrollment requirements set forth in this Plan and required by the
Plan Administrator, including returning all required documents to the Plan
Administrator within the specified time period, that Eligible Employee shall
become a Participant on the day on which his or her Election Form first becomes
effective.

 

7



--------------------------------------------------------------------------------

2.4 Termination of Participation and/or Deferrals. Once an Eligible Employee
becomes a Participant, he or she shall continue as a Participant for all future
Plan Years unless and until: (a) the Participant terminates from employment with
the Employer in a manner that constitutes a Separation from Service, (b) is no
longer an Eligible Employee (i.e., no longer meets the eligibility requirements
of this Article 2), or (c) the Plan Administrator specifically acts to
discontinue the Participant’s participation. If a Participant’s participation is
discontinued, to the extent permissible under Section 409A of the Code, the Plan
Administrator shall (i) terminate any deferral election the Participant has made
for the remainder of the Plan Year in which the Participant’s membership status
changes and (ii) prevent the Participant from making future deferral elections
or deferrals or receiving any future Company Contributions (except as expressly
provided in Section 3.4(b). The former Participant’s Accounts shall be held
until distributable under the terms of Article 5.

2.5 Reemployment. If a former employee who was a Participant is rehired by an
Employer and is again selected as an Eligible Employee, he or she shall reenter
the Plan on the first day of any Plan Year commencing after the date he or she
is selected in accordance with the provisions of Section 2.1, provided that he
or she will be treated as initially eligible to participate in the Plan pursuant
to Section 1.409A-2(a)(7) of the Treasury Regulations as of such reentry date.
Such Eligible Employee’s reentry into the Plan shall have no impact on any
distributions that have been made or are being made in accordance with Article
5. Any amounts previously forfeited from the Participant’s Accounts pursuant to
this Plan shall not be restored or reinstated upon the Participant’s subsequent
reentry into the Plan. Upon reentry, such Participant shall not be credited with
any Years of Plan Participation for years of prior service with any Employer
prior to reentry unless the individual is rehired by an Employer within one year
after the individual’s Separation from Service.

ARTICLE THREE

CONTRIBUTIONS AND CREDITS

3.1 Election to Defer. (a) In General. Except as otherwise provided in this
Section 3.1, in order for a Participant to make a valid election to defer Base
Salary or Bonus, the Participant must submit an Election Form on or before the
deadline established by the Plan Administrator. Except as otherwise provided in
this Section 3.1, such initial election shall occur no later than the
December 31st preceding the Plan Year in which such compensation will be earned.
Any deferral election made in accordance with this Section 3.1(a) shall be
irrevocable except to the extent permitted under Section 409A. If no Election
Form is timely delivered for a Plan Year, no Participant Annual Deferral Amount
shall be withheld for that Plan Year.

(b) Timing of Deferral Elections for Newly Eligible Participants.
Notwithstanding anything to the contrary in this Section 3.1, and except with
respect to individuals described in Section 2.5 above, an Eligible Employee who
first becomes eligible to participate in the Plan on or after the beginning of a
Plan Year may be permitted to make an election to defer Base Salary and Bonus
attributable to services to be performed after such election, provided that the
Participant submits an Election Form on or before the deadline established by
the Plan Administrator, which in no event shall be later than 30 days after the
Participant first becomes eligible to participate in the Plan. Any deferral
election made in accordance with this Section 3.1(b) shall become irrevocable no
later than the 30th day after the date the Participant becomes eligible to
participate in the Plan.

 

8



--------------------------------------------------------------------------------

(c) Timing of Deferral Elections for Performance-Based Compensation.
Notwithstanding anything to the contrary in this Section 3.1, and subject to the
limitations below and any terms and conditions imposed by the Plan
Administrator, in the case of any Bonus that constitutes performance-based
compensation (within the meaning of Section 409A(a)(4)(b)(iii) of the Code)
(“Performance-Based Compensation”) deferrable under this Plan, which Bonus is
based on services performed over a period of at least 12 months, an initial
election to defer such Bonus compensation may be made by timely completing and
submitting to the Plan Administrator an Election Form no later than six
(6) months before the end of the service period during such period as may be
established by the Plan Administrator in its discretion for such elections.

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.1(c), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.1(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

3.2 Minimum Participant Annual Deferral Amount. For each Plan Year, the
aggregate minimum Participant Annual Deferral Amount for each Participant is
$2,500. If an election is made for less than such minimum amount, or if no
election is made, the amount deferred shall be zero.

3.3 Maximum Deferral. For each Plan Year, a Participant may elect to defer, as
his or her Participant Annual Deferral Amount, up to 50% of his or her Base
Salary and up to 100% of his or her Bonus, subject to the limitations set forth
in this Section 3.3. Notwithstanding the foregoing, a Participant Annual
Deferral Amount shall be limited in any Plan Year, if necessary, to satisfy the
Participant’s income and employment tax withholding obligations (including
Social Security, unemployment and Medicare), and the Participant’s employee
benefit plan contribution requirements, determined on the first day of the
election period for such Plan Year, as determined by the Plan Administrator.

3.4 Accounts; Crediting of Deferrals. Solely for record keeping purposes, the
Plan Administrator shall establish a Deferral Account and a Corporate
Contributions Account for each Participant. A Participant’s Accounts shall be
credited with the deferrals made by him or her or on his or her behalf by his or
her Employer under this Article 3 and shall be credited (or charged, as the case
may be) with the hypothetical or deemed investment earnings and losses
determined pursuant to Article 4, and charged with distributions made to or with
respect to him or her.

(a) Participant Annual Deferral Amounts. For each Plan Year, the Base Salary
portion of the Participant Annual Deferral Amount shall be withheld from each
payroll period in equal amounts from the Participant’s Base Salary. The Bonus
portion of the Participant Annual Deferral Amount shall be withheld at the time
the Bonus is or would otherwise be paid to the Participant. The Participant
Annual Deferral Amount shall be credited to the Participant’s Deferral Account.

 

9



--------------------------------------------------------------------------------

(b) Corporate Contributions. Each Plan Year, the Plan Sponsor may make
contributions (either discretionary, matching or both) to the Plan as it may
determine from time to time and may direct that such contributions be allocated
among the Corporate Contribution Accounts of those Participants that it may
select. The amount so credited to a Participant may be smaller or larger than
the amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero. The Corporate Contribution, if any,
shall be credited to Participants’ Corporate Contribution Accounts on the date
or dates declared by the Plan Sponsor. If a Participant is not employed by an
Employer as of a given date of declaration other than by reason of his or her
death while employed, the Discretionary Company Contribution for such
Participant for that date of declaration, and future dates of declaration, shall
be zero. In the event of death, a Participant shall be credited with all of the
Corporate Contribution(s) (if any) for the Plan Year in which he or she dies. No
Participant shall have a right to compel the Plan Sponsor to make a contribution
under this Section 3.4(b) and no Participant shall have the right to share in
the allocation of any such contribution for any Plan Year unless selected by the
Plan Sponsor, in its sole discretion.

3.5 Vesting.

(a) Deferral Account. A Participant shall at all times be 100% vested in his or
her Deferral Account.

(b) Corporate Contribution Account. Plan Sponsor contributions credited to a
Participant’s Corporate Contribution Account under Section 3.4(b) of the Plan
and any hypothetical or deemed investment earnings and losses attributable to
these contributions shall become vested or nonforfeitable based on the
Participant’s Years of Plan Participation according to the following schedule:

 

Years of Plan Participation

   Percentage Vested  

Less than 2

   0 %

2 but less than 3

   25 %

3 but less than 4

   50 %

4 but less than 5

   75 %

5 or more

   100 %

Notwithstanding the foregoing, a Participant’s Corporate Contribution Account
shall be fully vested and nonforefeitable upon (i) the Participant’s Plan
Retirement Date, (ii) the Participant’s death, (iii) the Participant’s
Disability, or (iv) termination of the Plan.

(c) Forfeiture. Upon a Participant’s Separation from Service, a Participant
shall forfeit any unvested portion of his or her Corporate Contribution Account,
in the amount credited to such Corporate Contribution Account as of the most
recent determination date preceding his or her Separation from Service with the
Employers. Any such unvested forfeited portion of a Participant’s Corporate
Contribution Account shall cease to be liabilities of the Employer or the Plan.
All such forfeited amounts shall be deducted from the Participant’s Corporate
Contribution Accounts immediately upon Separation from Service and credited to
such Employer. For the avoidance of doubt, if an individual ceases to be a
Participant but continues to be an employee of any Employer, he or she will
continue to vest in his or her Corporate Contribution Account until such time as
he or she undergoes a Separation from Service.

 

10



--------------------------------------------------------------------------------

ARTICLE FOUR

ACCOUNTS AND ALLOCATION OF FUNDS

4.1 Earnings Credits or Losses. In accordance with, and subject to, the rules
and procedures that are established from time to time by the Plan Administrator,
in its sole discretion, amounts shall be credited or debited to a Participant’s
Account Balance in accordance with the following rules:

(a) Measurement Funds. The Plan Administrator shall from time to time select one
or more types of Measurement Funds and one or more specific Measurement Funds
for deemed investment designation by Participants for the purpose of crediting
or charging hypothetical or deemed investment earnings and losses to his or her
Account Balance. As necessary, the Plan Administrator may, in its sole
discretion, discontinue, substitute or add a Measurement Fund. The Plan
Administrator shall notify the Participants of the types of Measurement Funds
and the specific Measurement Funds selected from time to time.

(b) Election of Measurement Funds. A Participant may elect one or more
Measurement Fund(s) (as described in Section 4.1(c) below) to be used to
determine the additional amounts to be credited (or charged, as the case may be)
to his or her Account Balance, in accordance with such rules as the Plan
Administrator may provide.

(c) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined by the Plan Administrator,
in its sole discretion, based on the performance of the Measurement Funds
themselves. A Participant’s Account Balance shall be credited or debited as
frequently as is administratively feasible, but no less often than monthly,
based on the performance of each Measurement Fund selected by the Participant,
as determined by the Plan Administrator in its sole discretion.

(d) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company, in its own discretion, decides to invest
funds in any or all of the Measurement Funds, no Participant shall have any
rights in or to such investments themselves. Without limiting the foregoing, a
Participant’s Account Balance shall at all times be a bookkeeping entry only and
shall not represent any investment made on his or her behalf by any Employer or
the Trust; the Participant shall at all times remain an unsecured creditor of
the Employers. Any liability of an Employer to any Participant, former
Participant, or Beneficiary with respect to a right to payment shall be based
solely upon contractual obligations created by the Plan. The Plan Sponsor, the
Board, the Plan Administrator, any Employer and any individual or entity shall
not be deemed to be a trustee of any amounts to be paid under the Plan. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Plan Sponsor and an Employer and a Participant, former
Participant, Beneficiary or any other individual or entity. Neither the Plan
Sponsor nor any Employer in any way guarantees any Participant’s Account Balance
against loss or depreciation, whether caused by poor investment performance,
insolvency of a deemed investment or by any other event or occurrence. In no
event shall any Employee, officer, director or stockholder of the Plan Sponsor
or any Employer be liable to any individual or entity on account of any claim
arising by reason of the Plan provisions or any instrument or instruments
implementing its provisions, or for the failure of any Participant, Beneficiary
or other individual or entity to be entitled to any particular tax consequences
with respect to the Plan or any credit or payment hereunder.

 

11



--------------------------------------------------------------------------------

4.2 Distributions. Any distribution with respect to a Participant’s Account
Balance shall be charged to the appropriate Account as of the date such payment
is made by the Employer or the trustee of any Trust which may be established for
the Plan.

ARTICLE FIVE

ENTITLEMENT TO BENEFITS

5.1 Retirement Benefit:

(a) In the event of a Participant’s Retirement, the Plan Administrator shall
thereafter cause to be paid to the Participant his or her vested Account
Balance, valued as of the date of such Retirement. Such benefits shall be
payable in the manner and frequency previously elected by the Participant on his
or her Election Form(s). A Participant may select distribution of his or her
Retirement benefit in the form of a lump sum payment or the Annual Installment
Method. If the Participant picks the Annual Installment Method, the first
installment payment shall be paid within 90 days following the date of
Participant’s Retirement. If the Participant picks a lump sum or fails to select
a form of distribution for purposes of distributions from such Participant’s
Accounts upon Retirement, such distributions shall be made in a lump sum payment
within 90 days following the date of the Participant’s Retirement.

(b) Notwithstanding the foregoing, in accordance with Section 1.409A-3(j)(4)(v)
of the Treasury Regulations, a Participant’s Retirement benefit may be
distributed in one lump sum not later than 90 days after the date of the
Participant’s Retirement rather than in installments if the Participant’s
Account Balance as of the date of his or her Retirement is less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code.

5.2 Disability Retirement Benefit. The Participant shall be entitled to receive
payments hereunder prior to his or her Separation from Service if he or she is
Disabled. If a Participant has a qualifying Disability, the benefit payable
hereunder shall be equal to the Participant’s vested Account Balance, valued as
of his or her Disability Date. Such benefit shall be payable in a lump sum
within 90 days following the Participant’s Disability Date.

5.3 Death Benefits:

(a) Death Benefit Prior to Commencement of Benefits. If the Participant dies
while in the employment of the Plan Sponsor or an Affiliate prior to the
commencement of benefit payments, the Plan Administrator shall cause a survivor
benefit to be paid in an amount equal to the Participant’s vested Account
Balance at the date of death. The death benefit payable under this Section 5.3
shall be distributed to the Participant’s Beneficiary in a lump sum payment
within 90 days following the Participant’s date of death. Payment will be made
to the Beneficiary listed on the Beneficiary Designation Form last received by
the Plan Sponsor from the Participant prior to his or her death. If no
Beneficiary Designation Form has been received by the Plan Sponsor, payment
shall be made to the Participant’s estate.

 

12



--------------------------------------------------------------------------------

(b) Death Benefit After Commencement of Benefits. In the event of the
Participant’s death after the commencement of benefit payments, but prior to the
completion of such payments due to and owing hereunder, the Plan Administrator
shall cause such payments to continue in installments over the remainder of the
period and in the same amounts as that benefit would have been paid to the
Participant had he or she survived. Such continuing payments shall be made to
the Participant’s designated Beneficiary in accordance with the last such
designation received by the Plan Sponsor from the Participant prior to his
death. If no such designation has been received by the Plan Sponsor, such
payments shall be made to the Participant’s estate.

5.4 Separation from Service Benefits:

(a) In the event of the Participant’s Separation from Service for any reason
other than for Disability, Retirement or Death, the Plan Administrator shall
cause to be paid to the Participant a Separation from Service Benefit based on
the Participant’s vested Account Balance. A Participant may select distribution
of his or her Account Balance upon Separation from Service in the form of a lump
sum payment or the Annual Installment Method. If the Participant picks the
Annual Installment Method, the first installment payment shall be paid within 90
days following the date of Participant’s Separation from Service. If the
Participant picks a lump sum or fails to select a form of distribution for
purposes of distributions from such Participant’s Accounts upon Separation from
Service, such distributions shall be made in a lump sum payment within 90 days
following the date of the Participant’s Separation from Service.

(b) In the event the Participant’s Separation from Service is as a result of the
termination of his or employment by an Employer for Cause, the Participant shall
forfeit the unvested portion of his or her Corporate Contribution Account, and
all rights of the Participant, his or her designated Beneficiary, executors, or
administrators, or any other person, to receive payments thereof shall be
forfeited.

5.5 Distribution Upon Unforeseeable Emergency:

(a) Unforeseeable Emergency. In the event that the Plan Administrator, following
a written request by a Participant, determines, in its sole discretion, that the
Participant has suffered an Unforeseeable Emergency, the Plan Administrator
shall cause to be paid to the Participant, within 90 days following such
determination, an amount necessary to meet the Unforeseeable Emergency, but not
exceeding the vested balance of such Participant’s Accounts as of the date of
such payment. For purposes of this Section 5.5(a), an “Unforeseeable Emergency”
shall mean a severe financial hardship to the Participant resulting from (a) an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary or the Participant’s dependent (as defined in Code
Section 152 without regard to paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof),
(b) a loss of the Participant’s property due to casualty, or (c) such other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, all as determined by the Plan
Administrator based on the relevant facts and circumstances. The payout, if any,
from the Plan shall not exceed the lesser of (i) the Participant’s vested
Account Balance, calculated as of the close of business on or around the date
for such payout, as determined by the Plan Administrator in accordance with
provisions set forth below, or (ii) the amount necessary to satisfy the
Unforeseeable Emergency, plus amounts necessary to pay Federal, state, or local
income taxes or penalties reasonably anticipated as a result of the
distribution. A Participant shall not be eligible to receive a payout from the
Plan to the extent that the Unforeseeable Emergency is or may be relieved (A)
through reimbursement or compensation by insurance or otherwise, (B) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (C) by cessation of
deferrals under this Plan.

 

13



--------------------------------------------------------------------------------

(b) Rules Adopted by Plan Administrator. The Plan Administrator shall have the
authority to adopt additional rules relating to hardship distributions. In
administering these rules, the Plan Administrator shall act in accordance with
the principle that the primary purpose of this Plan is to provide additional
retirement income, not additional funds for current consumption.

(c) Limit on Number of Distributions. No Participant may receive more than one
distribution on account of an Unforeseeable Emergency in any Plan Year.

(d) Prohibition of Further Deferrals. A Participant who receives a distribution
on account of an Unforeseeable Emergency, and who is still employed by an
Employer, shall be prohibited from making deferrals under Article 3.1 for the
remainder of the Plan Year in which the distribution is made, to the extent
required under Section 409A(a)(2)(B)(ii) of the Code.

(e) Account Adjustments. A Participant’s withdrawal upon the occurrence of
Unforeseeable Emergency shall be charged on a pro rata basis to the
Participant’s vested interests in such Participant’s Accounts.

5.6 Effect of Change in Control. A Participant shall become fully vested in his
or her Corporate Contribution Account if, within one year after the occurrence
of a Change in Control, his employment is involuntarily terminated by all
Employers for any reason other than Cause or his death or Disability, or he
voluntarily terminates his employment with all Employers for Good Reason. From
and after the occurrence of a Change in Control, the Plan Administrator shall
consist of a committee of the individuals who were members of the Board 90 days
before the occurrence of the Change in Control, with any vacancy in such the
Plan Administrator occurring thereafter being filed with a person or persons
selected by the other members of the Plan Administrator.

5.7 Benefits Not Transferable. No Participant or Beneficiary under this Plan
shall have any power or right to transfer, assign, anticipate, hypothecate or
otherwise encumber any part of all the amounts payable hereunder. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency, or dissolution of marriage. Any such attempted
assignment shall be void. The benefits which a Participant may accrue under this
Plan are not subject to the terms of any Qualified Domestic Relations Order (as
that term is defined in Section 414(p) of the Code) with respect to any
Participant, and the Plan Administrator, the Board, the Plan Sponsor and any
Employer shall not be required to comply with the terms of such order in
connection with this Plan. Notwithstanding the foregoing, the withholding of
taxes from Plan payments, the recovery of Plan overpayments of benefits made to
a Participant or Beneficiary, the transfer of Plan benefit rights from the Plan
to another plan, or the direct deposit of Plan payments to an account in a
financial institution (if not actually a part of an arrangement constituting an
assignment or alienation) shall not be construed as an assignment or alienation
under this Section 5.7 and shall be permitted under the Plan.

 

14



--------------------------------------------------------------------------------

5.8 No Trust Created. Nothing contained in this Plan, and no action taken
pursuant to its provisions by any person shall create, or be construed to
create, a trust of any kind, or a fiduciary relationship between the Plan
Sponsor or any Employer and any other person.

5.9 Section 409A Delay in Payment. If a Participant is a Specified Employee on
the date of Participant’s Separation from Service (including but not limited to
a Separation from Service that constitutes Retirement), then the payment of such
Participant’s vested Account Balance shall be delayed, solely to the extent
necessary to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code, as follows: on the earlier to occur of (a) the date that is six months
and one day after the Participant’s Separation from Service or (b) the date of
Employee’s death (such earlier date, the “Delayed Initial Payment Date”), the
Plan Sponsor shall (i) pay to Participant a lump sum amount equal to the sum of
the payments that Participant would otherwise have received through the Delayed
Initial Payment Date if the commencement of such payments had not been so
delayed pursuant to this Section 5.9 and (B) commence paying the balance of the
payments in accordance with the applicable payment schedules set forth in this
Plan. It is intended that each installment of the payments provided for in this
Plan is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).

ARTICLE SIX

DISTRIBUTION OF BENEFITS

6.1 Benefits Payable Only From General Corporate Assets: Unsecured General
Creditor Status of Participant:

(a) Payment to the Participant or any Beneficiary hereunder shall be made from
assets which shall continue, for all purposes, to be part of the general,
unrestricted assets of the Employers; no person shall have any interest in any
such asset by virtue of any provision of this Plan. An Employer’s obligation
hereunder shall be an unfunded and unsecured promise to pay money in the future.
To the extent that any person acquires a right to receive payments from an
Employer under the provisions hereof, such right shall be no greater than the
right of any unsecured general creditor of the Employer; no such person shall
have or acquire any legal or equitable right, interest or claim in or to any
property or assets of the Employer.

(b) In the event that, in its discretion, an Employer purchases an insurance
policy or policies insuring the life of a Participant or Employee, to allow the
Employer to recover or meet the cost of providing benefits in whole or in part,
hereunder, no Participant or Beneficiary shall have any rights whatsoever
therein or in said policy or the proceeds therefrom. The Employer shall be the
sole owner and beneficiary of any such insurance policy or property and shall
possess and may exercise all incidents of ownership therein.

 

15



--------------------------------------------------------------------------------

(c) In the event that an Employer purchases an insurance policy or policies on
the life of a Participant or an Employee as provided for above, then all of such
policies shall be subject to the claims of the creditors of the Employer.

(d) If an Employer chooses to obtain insurance on the life of a Participant in
connection with its obligations under this Plan, the Participant hereby agrees
to take such physical examinations and to truthfully and completely supply such
information as may be required by the Employer or the insurance company(ies)
designated by the Employer. If a Participant submits information to any such
insurance company(ies) and if the Participant makes a material misrepresentation
in an application for any insurance that may be used to insure any of the
Employer’s obligations under this Plan, and if as a result of that material
misrepresentation an insurance company is not required to pay all or any part of
the benefit provided under that insurance, the Participant’s right to a benefit
under this Plan will be reduced by the amount of the benefit that is not paid by
the insurance company because of such material misrepresentation if applicable.

6.2 Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Plan Administrator may, in its
discretion, make such distribution (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Employer, the Plan Sponsor and Plan from further liability on account thereof.

ARTICLE SEVEN

BENEFICIARIES

7.1 Beneficiary Designation. A Participant shall have the right, at any time, to
submit a Beneficiary Designation Form designating of primary and secondary
Beneficiaries to whom payment under this Plan shall be made in the event of his
or her death prior to complete distribution of the benefits payable. Each
Beneficiary Designation Form shall become effective only when receipt thereof is
acknowledged in writing by the Plan Administrator. The Plan Administrator shall
have the right, in its sole discretion, to reject any Beneficiary Designation
Form. Any attempt to designate a Beneficiary, otherwise than as provided in this
Article shall be ineffective.

7.2 Doubt as to Beneficiary. If the Plan Administrator has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Plan
Administrator shall have the right, exercisable in its discretion, to cause the
Participant’s Employer to withhold such payments until this matter is resolved
to the Plan Administrator’s satisfaction.

7.3 Discharge of Obligations. The payment of benefits under this Plan to a
Beneficiary shall fully and completely discharge all Employers and the Plan
Administrator from all further obligations under this Plan with respect to the
Participant, and that Participant’s Election of Deferral shall terminate upon
such full payment of benefits.

 

16



--------------------------------------------------------------------------------

ARTICLE EIGHT

PLAN ADMINISTRATION

8.1 Responsibility of Administration of the Plan:

(a) The Plan Administrator shall be responsible for the management, operation
and administration of the Plan. The Plan Administrator may employ others to
render advice with regard to its responsibilities under this Plan. It may also
delegate all or a portion of its responsibilities as Plan Administrator to
others and may exercise any other powers necessary for the discharge of its
duties. The Plan Administrator shall be entitled to rely conclusively upon all
tables, valuations, certifications, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
the Plan Administrator with respect to the Plan.

(b) The primary responsibility of the Plan Administrator is to administer the
Plan for the benefit of the Participants and their Beneficiaries, subject to the
specific terms of the Plan. The Plan Administrator shall administer the Plan in
accordance with its terms and shall have the power to determine all questions
arising in connection with the administration, interpretation, and application
of the Plan. Any such determination shall be conclusive and binding upon all
persons and their heirs, executors, beneficiaries, successors and assigns. The
Plan Administrator shall have all powers necessary or appropriate to accomplish
its duties under the Plan. The Plan Administrator shall also have the discretion
and authority to make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and decide or resolve any and
all questions, including but not limited to, interpretations of this Plan and
entitlement to or amount of benefits under this Plan, as may arise in connection
with the Plan.

8.2 Claims Procedure.

(a) Claim. A person who believes that he or she is being denied a benefit to
which he or she is entitled under the Plan (hereinafter referred to as a
“Claimant”) may file a written request for such benefit with the Plan
Administrator, setting forth his or her claim. The request must be addressed to
the Plan Administrator at the Plan Sponsor’s then principal place of business.
The claims procedure of this Section 8.2 shall be applied in accordance with
Section 503 of ERISA and Department of Labor Regulation Section 2560.503-1.

(b) Claim Decision. Upon receipt of a claim, the Plan Administrator shall advise
the Claimant that a reply will be forthcoming within 90 days after the receipt
of the benefits claim by the Plan Administrator and that the Plan Administrator
shall, in fact, deliver such reply within such period. The Plan Administrator
may, however, extend the reply period for an additional 90 days, unless the Plan
Administrator determines that special circumstances require an extension of time
for making a determination with respect to the benefits claim. If the Plan
Administrator determines that an extension of time for making a determination
with respect to the benefits claim is required, the Plan Administrator shall
provide the Claimant with written notice of such extension prior to the end of
the initial 90 day period. The extension notice shall indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render the benefit determination. If the claim is
denied in whole or in part, the Plan Administrator shall adopt a written
opinion, using language calculated to be understood by the Claimant, setting
forth:

(i) The specific reasons for such denial;

 

17



--------------------------------------------------------------------------------

(ii) Specific reference to pertinent provisions of this Plan on which such
denial is based;

(iii) A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation why such material or
such information is necessary; and

(iv) A description of the Plan’s appeal procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following a denial of the
appeal of the denial of the benefits claim.

(c) Request for Review. Within 60 days after receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
Review Committee (as defined below)review the Plan Administrator’s
determination. Such request must be addressed to the Plan Administrator at the
Plan Sponsor’s then principal place of business. The Claimant shall be afforded
the opportunity to submit written comments, documents, records, and other
information relating to the benefits claim, and the Claimant shall be provided,
upon request and free of charge, reasonable access to all documents, records and
other information relevant to the Claimant’s benefits claim. A document, record
or other information shall be considered “relevant” to the benefits claim as
provided in Department of Labor Regulation Section 2560-503-1(m)(8). The review
on appeal by the Board of Directors of the Plan Sponsor shall take into account
all comments, documents, records and other information submitted by the
Claimant, without regard to whether such information was submitted or considered
in the Plan Administrator’s initial determination with respect to the benefits
claim. If the Claimant does not request a review of the determination within
such 60-day period, he or she shall be barred and estopped from challenging the
determination.

(d) Review of Decision. The Review Committee shall advise the Claimant in
writing of the Review Committee’s determination of the appear within 60 days of
the Review Committee’s receipt of Claimant’s written request for review, unless
special circumstances (such as a hearing) would make the rendering of a
determination within the 60 day period infeasible, but in no event shall the
Review Committee render a determination regarding the denial of a claim for
benefits later than 120 days after its receipt of a request for review. If an
extension of time for review is required because of special circumstances,
written notice of the extension shall be furnished to the Claimant prior to the
date the extension period commences. If the Claimant’s appeal of the denial of
the Claimant’s benefits claim is denied in whole or in part, the Review
Committee shall adopt a written opinion, using language calculated to be
understood by the Claimant, setting forth:

(i) The specific reasons for such denial of the appeal;

(ii) Specific reference to pertinent provisions of this Plan on which such
denial of the appeal is based;

 

18



--------------------------------------------------------------------------------

(iii) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s benefits claim (and a document,
record or other information shall be considered “relevant” to the benefits
claims as provided in Department of Labor Regulation Section 2560.503-1(m)(8);
and

(iv) A statement describing the Claimant’s right to bring an action under ERISA
Section 502(a).

(e) Review Committee. The Plan Administrator may from time to time appoint a
review panel that may consist of two or more individuals who may, but need not,
be employees of the Plan Sponsor (the “Review Committee”). If no such Review
Committee is named, the Board of Directors of the Plan Sponsor shall be deemed
the Review Committee for purposes of this Section 8.2. The Review Committee
shall be the named fiduciary that has the authority to act with respect to any
appeal from a denial of benefits or a determination of benefit rights.

8.3 Arbitration. Any claim or controversy between the parties which the parties
are unable to resolve themselves, and which is not resolved through the claims
procedure set forth in Section 8.2, including any claim arising out of a
Participant’s employment or the termination of that employment, and including
any claim arising out of, connected with, or related to the formation,
interpretation, performance or breach of any provision of this Plan, and any
claim or dispute as to whether a claim is subject to arbitration, shall be
submitted to and resolved exclusively by expedited arbitration by a single
arbitrator in accordance with the following procedures:

(a) In the event of a claim or controversy subject to this arbitration
provision, the complaining party shall promptly send written notice to the other
party identifying the matter in dispute and the proposed remedy. Following the
giving of such notice, the parties shall meet and attempt in good faith to
resolve the matter. In the event the parties are unable to resolve the matter
within 21 days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties. If a single arbitrator is not
selected by mutual consent within 10 business days following the giving of the
written notice of dispute, an arbitrator shall be selected from a list of nine
persons each of whom shall be an attorney who is either engaged in the active
practice of law or a recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the office of the American
Arbitration Association (“AAA”) or of the Federal Mediation and Conciliation
Service. If, within three business days of the parties’ receipt of such list,
the parties are unable to agree upon an arbitrator from the list, then the
parties shall each strike names alternatively from the list, with the first to
strike being determined by the flip of a coin. After each party has had four
strikes, the remaining name on the list shall be the arbitrator. If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.

(b) Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.

 

19



--------------------------------------------------------------------------------

(c) In any arbitration hereunder, the Plan Sponsor shall pay all administrative
fees of the arbitration and all fees of the arbitrator, except that the
Participant or Beneficiary may, if he wishes, pay up to one-half of those
amounts. Each party shall pay its own attorneys’ fees, costs, and expenses,
unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees; provided, however, that the prevailing party shall be
reimbursed for such costs, expenses and fees within 45 days following any such
award, but in no event later than the last day of the Executive’s taxable year
following the taxable year in which the costs, expenses or fees were incurred;
provided, further, that the parties’ obligations pursuant to this sentence shall
terminate on the 10th anniversary of the date of the Participant’s Separation
from Service. The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation. The parties shall be entitled to reasonable discovery subject to the
discretion of the arbitrator.

(d) The decision of the arbitrator shall be final, binding, and non-appealable,
and may be enforced as a final judgment in any court of competent jurisdiction.

(e) This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of each party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.

Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may, in an appropriate manner, apply to a court for provisional
relief, including a temporary restraining order or preliminary injunction, on
the ground that the arbitration award to which the applicant may be entitled may
be rendered ineffectual without provisional relief.

Any arbitration hereunder shall be conducted in accordance with the employee
benefit plan claims rules and procedures of the AAA then in effect; provided,
however, that, (i) all evidence presented to the arbitrator shall be in strict
conformity with the legal rules of evidence, and (ii) in the event of any
inconsistency between the employee benefit plan claims rules and procedures of
the AAA and the terms of this Plan, the terms of this Plan shall prevail.

If any of the provisions of this Section 8.3 are determined to be unlawful or
otherwise unenforceable, in whole or in part, such determination shall not
affect the validity of the remainder of this Section 8.3, and this Section 8.3
shall be reformed to the extent necessary to carry out its provisions to the
greatest extent possible and to insure that the resolution of

 

20



--------------------------------------------------------------------------------

all conflicts between the parties, including those arising out of statutory
claims, shall be resolved by neutral, binding arbitration. If a court should
find that the provisions of this Section 8.3 are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

8.4 Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan shall be in writing and shall be signed by the
party giving or making the same. If such notice, consent or demand is mailed, it
shall be sent by United States certified mail, postage prepaid, addressed to the
addressee’s last known address as shown on the records of the Plan Sponsor. The
date of such mailing shall be deemed the date of notice consent or demand. Any
person may change the address to which notice is to be sent by giving notice of
the change of address in the manner aforesaid.

ARTICLE NINE

AMENDMENT OR TERMINATION

9.1 Termination. Although each Employer anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that any Employer
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
its participating Employees, by action of its Board of Directors or other
similar governing body. Upon the termination of the Plan with respect to any
Employer, the participation of the affected Participants who are employed by
that Employer shall terminate. However, after the Plan termination the Account
Balances of such Participants shall continue to be credited with Participant
Annual Deferral Amounts attributable to a deferral election that was in effect
prior to the Plan termination to the extent deemed necessary to comply with
Section 409A of the Code and related Treasury Regulations, and additional
amounts shall continue to credited or debited to such Participants’ Account
Balances pursuant to Section 3.4. The Measurement Funds available to
Participants following the termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Plan termination is effective. In addition,
following a Plan termination, Participant Account Balances shall remain in the
Plan and shall not be distributed until such amounts become eligible for
distribution in accordance with the other applicable provisions of the Plan.
Notwithstanding the preceding sentence, to the extent permitted by
Section 1.409A-3(j)(4)(ix) of the Treasury Regulations, the Employer may provide
that upon termination of the Plan, all Account Balances of the Participants
shall be distributed, subject to and in accordance with any rules established by
such Employer deemed necessary to comply with the applicable requirements and
limitations of Section 1.409A-3(j)(4)(ix) of the Treasury Regulations.

9.2 Amendment. (a) An Employer may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer by the action of its Board of
Directors or similar governing body; provided, however, that no amendment or
modification shall be effective to decrease or restrict the value of a
Participant’s Account Balance in existence at the time the amendment or
modification is made or to cause the Plan to fail to meet the requirements of
Section 409A of the Code with respect to any Participant without such

 

21



--------------------------------------------------------------------------------

Participant’s consent. The amendment or modification of the Plan shall not
affect any Participant or Beneficiary who has become entitled to the payment of
benefits under the Plan as of the date of the amendment or modification.
Notwithstanding any provisions of this Section 9.2 to the contrary, the Board
may amend the Plan at any time, in any manner, if the Board determines any such
amendment is required to ensure that the Plan is characterized as providing
deferred compensation for a select group of management or highly compensated
employees and as described in ERISA Sections 201(2), 301(a)(3) and 401(a)(1) or
to otherwise conform the Plan to the provisions of any applicable law, including
ERISA and the Code.

(b) Notwithstanding anything to the contrary in the Plan, if and to the extent
the Plan Administrator shall determine that the terms of the Plan may result in
the failure of the Plan, or amounts deferred by or for any Participant under the
Plan, to comply with the requirements of Section 409A of the Code, or any
applicable regulations or guidance promulgated by the Secretary of the Treasury
in connection therewith, the Plan Administrator shall have authority to take
such action to amend, modify, cancel or terminate the Plan (effective with
respect to all Employers) or distribute any or all of the amounts deferred by or
for a Participant, as it deems necessary or advisable, including without
limitation:

(i) Any amendment or modification of the Plan to conform the Plan to the
requirements of Section 409A of the Code or any regulations or other guidance
thereunder (including, without limitation, any amendment or modification of the
terms of any applicable to any Participant’s Accounts regarding the timing or
form of payment).

(ii) Any cancellation or termination of any unvested interest in a Participant’s
Accounts without any payment to the Participant.

(iii) Any cancellation or termination of any vested interest in any
Participant’s Accounts, with immediate payment to the Participant of the amount
otherwise payable to such Participant.

(iv) Any such amendment, modification, cancellation, or termination of the Plan
that may adversely affect the rights of a Participant without the Participant’s
consent.

9.3 Effect of Payment. The full payment of the applicable benefit under
Article 5 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan.

ARTICLE TEN

THE TRUST

10.1 Establishment of Trust. The Plan Sponsor may establish a grantor trust, of
which the Plan Sponsor is the grantor, within the meaning of subpart E, part I,
subchapter J, subtitle A of the Code, to pay benefits under this Plan (the
“Trust”). If the Plan Sponsor establishes a Trust, all benefits payable under
this Plan to a Participant shall be paid directly by the Employer(s) from the
Trust. To the extent such benefits are not paid from the Trust, the benefits
shall be paid from the general assets of the Employer(s). The Trust, if any,
shall be an irrevocable grantor trust which conforms to the terms of the model
trust as described in IRS Revenue Procedure 92-64, I.R.B. 1992-33. If the Plan
Sponsor establishes a Trust, the

 

22



--------------------------------------------------------------------------------

assets of the Trust will be subject to the claims of each Employer’s creditors
in the event of its insolvency. Except as may otherwise be provided under the
Trust, neither the Plan Sponsor nor any Employer shall be obligated to set
aside, earmark or escrow any funds or other assets to satisfy its obligations
under this Plan, and the Participant and/or his or her designated Beneficiaries
shall not have any property interest in any specific assets of the Plan Sponsor
or an Employer other than the unsecured right to receive payments from the
Employer, as provided in this Plan.

10.2 Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust (if established) shall govern the rights
of the Participant and the creditors of the Employers to the assets transferred
to the Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan. Each Employer’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust.

10.3 Contribution to the Trust. Amounts may be contributed by an Employer to the
Trust in the sole discretion of the Employer.

 

23



--------------------------------------------------------------------------------

ARTICLE ELEVEN

MISCELLANEOUS

11.1 Entire Agreement. The Plan and each executed Election Form, Beneficiary
Designation Form, and other administrative forms shall constitute the total
agreement between the Employers and the Participant. No oral statement regarding
the Plan may be relied upon by the Participant. In the event that there is a
discrepancy between the Plan and the administrative forms, summary descriptions,
the Plan will control.

11.2 Invalidity of Provisions. If any provision of this Plan shall be for any
reason invalid or unenforceable, the remaining provisions shall nevertheless be
carried into effect.

11.3 Unclaimed Benefits. In the case of a benefit payable on behalf of such
Participant, if the Plan Administrator is unable to locate the Participant or
beneficiary to whom such benefit is payable, such Plan benefit may be forfeited
to the Plan Sponsor upon the Plan Administrator’s determination. Notwithstanding
the foregoing, if, subsequent to any such forfeiture, the Participant or
beneficiary to whom such Plan benefit is payable makes a valid claim for such
Plan benefit, such forfeited Plan benefit shall be paid by the Plan
Administrator to the Participant or beneficiary, without interest from the date
it would have otherwise been paid.

11.4 Offset For Obligations To Plan Sponsor. If, at such time as the Plan
Participant becomes entitled to benefit payments hereunder, the Plan Participant
has any debt, obligation or other liability representing an amount owing to the
Plan Sponsor or an Affiliate of Plan Sponsor, and if such debt, obligation, or
other liability is due and owing at the time benefit payments are payable
hereunder, the Plan Sponsor may offset the amount owing it or an Affiliate
against the amount of benefits otherwise distributable hereunder.

11.5 Governing Law. The Plan and the rights and obligations of all persons
hereunder shall be governed by and construed in accordance with the laws of the
State of California, other than its laws regarding choice of law, to the extent
that such state law is not preempted by federal law.

11.6 Status of Plan. The Plan is intended to be a plan that (i) is not qualified
within the meaning of Section 401(a) of the Code, (ii) “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1), and
(iii) is intended to comply with the requirements of Section 409A of the Code.
The Plan shall be administered and interpreted to the extent possible in a
manner consistent with that intent.

11.7 Tax Withholding.

(a) Annual Deferral Amounts. For each Plan Year in which a Participant Annual
Deferral Amount is being withheld from a Participant, the Participant’s
Employer(s) shall be entitled to require payment by the Participant of any sums
required by federal, state or local tax law to be withheld with respect to the
deferral, in amounts and in a manner to be determined in the sole discretion of
the Employer(s).

 

24



--------------------------------------------------------------------------------

(b) Corporate Contributions. When a Participant becomes vested in a portion of
his or her Corporate Contribution Account, the Participant’s Employer(s) shall
be entitled to require payment by the Participant of any sums required by
federal, state or local tax law to be withheld with respect to the deferral, in
amounts and in a manner to be determined in the sole discretion of the
Employer(s).

(c) Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

(d) Satisfaction of Tax Obligations. There shall be deducted from each payment
made under the Plan or any other compensation payable to the Participant (or
Beneficiary) all taxes which are required to be withheld by the Employer(s) in
respect to such payment or this Plan. The Company shall have the right to reduce
any payment (or compensation) by the amount of such of cash sufficient to
provide the amount of said taxes. In addition, to the extent a Participant does
not pay any sums required by federal, state or local tax law to be withheld with
respect to any deferral or distribution hereunder, the Company shall be entitled
to deduct such amounts from the Participant’s Accounts.

11.8 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
Employees of the Participant’s Employer(s). The Plan shall supplement and shall
not supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

11.9 Compliance. A Participant shall have no right to receive payment with
respect to the Participant’s Account Balance until all legal and contractual
obligations of the Employer(s) relating to establishment of the Plan and the
making of such payments shall have been complied with in full.

11.10 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

11.11 Court Order. The Plan Administrator is authorized to make any payments
directed by court order in any action in which the Plan or the Plan
Administrator has been named as a party. In addition, if a court determines that
a spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan in connection with a property settlement or otherwise,
the Plan Administrator, in its sole discretion, shall have the right,
notwithstanding any election made by a Participant, to immediately distribute
the spouse’s or former spouse’s interest in the Participant’s benefits under the
Plan to that spouse or former spouse.

11.12 Section 409A (a) To the extent applicable, this Plan shall be interpreted
in accordance with Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder.

 

25



--------------------------------------------------------------------------------

(b) If any portion of a Participant’s Account Balance under this Plan is
required to be included in income by the Participant prior to receipt due to a
failure of this Plan to comply with the requirements of Section 409A of the Code
and related Treasury Regulations, the Plan Administrator may determine that such
Participant shall receive a distribution from the Plan in an amount equal to the
lesser of (i) the portion of his or her Account Balance required to be included
in income as a result of the failure of the Plan to comply with the requirements
of Section 409A of the Code and related Treasury Regulations, or (ii) the unpaid
vested Account Balance.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Plan Sponsor has executed this Plan as of the day and
year of the latest amendment set forth above.

 

For: Bare Escentuals, Inc. By:   /s/ Myles McCormick Title:   EVP, COO, CFO

 

27